NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DESTRICT OF NEW JERSEY


 MARK D. WELLER,                                         Civil Action No.: 16-4254 (JLL)

                     Plaintiff,                                     OPINION

 V.


 LINDE PENSION EXCESS PROGRAM. et
 a!.,

                    Defendants.

LINARES, Chief District Judge.

        This matter comes before the Court by way of the Motion for Summary Judgment filed by

Defendants Linde Pension Excess Program (“Program”) and Linde North America Inc. (“Linde”),

(ECF No. $1), and the Cross-Motion for Summary Judgment filed by Plaintiff Mark D. Weller,

(ECF No. $2), both brought pursuant to Federal Rule of Civil Procedure 56.          Plaintiff and

Defendants each filed a brief in opposition and a reply thereto. (ECF Nos. $7, 8$, 92, 93). The

Court decides this matter without oral argument pursuant to Federal Rule of Civil Procedure 78.

For the reasons expressed below, the Court grants Defendants’ Motion for Summary Judgment to

the extent that it seeks judgment on Plaintiffs claim for violation of the Employee Retirement

Income Security Act, 29 U.S.C.    § 1001, etseq. (“ERISA”), but denies Defendants’ Motion to the
extent that it seeks judgment on Plaintiffs remaining claims, and further denies Plaintiffs Cross

Motion in its entirety.
                                           I.       BACKGROUND1

A. The Excess Benefit Program

        For approximately thirty years, Plaintiff was employed as an in-house counsel for

Defendant Linde and its predecessor companies. (Pl.’s SMF                 ¶J   1—3, 5). Defendant Linde offered

participation in a qualified pension plan (“the Linde Pension Plan”) as well as Defendant Program

for certain highly compensated employees.                (Pl.’s SMF     ¶] 18—19.      23).   Defendant Program

specifically states that it “is a non-qualified deferred compensation plan” and “is intended to be a

plan maintained for a select group of management or highly compensated employees.” (ECF No.

82-18 (“Excess Benefit Plan”) at 2). Pursuant to the terms of Defendant Program, participation

was limited to those employees who: (1) participated in the Linde Pension Plan; and (2) earned an

annual salary above the IRS Section 401 (a)( 17) limitations. (Pl.’s SMF ¶ 20, 28—29). There were

no other requirements, as an employee did not need to achieve any specified performance criteria

or pre-detennined goal to participate in Defendant Program. (Pl.’s SMF                  ¶ 30).
        The excess benefit payments were calculated annually and were “equal to the amount of

Annual Service Credit and 3% Company Cash Contributions that an employee would have

received in [the Linde Pension Plan] on the employee’s covered earnings above the annual Section

401(a)(17) limits.” (Pl.’s SMF ¶] 20, 28; see also Excess Benefit Plan). Pursuant to this language,

a participant’s benefits under Defendant Program cannot be calculated without first determining

said participant’s annual covered earnings, which is reflected in a report generated by Defendant

Linde’s Human Resource Information System (“HRIS”). (Pl.’s SMF                         ¶ 43). The definition of

 This background is taken from the parties’ statements of material facts, pursuant to Local Civil Rule 56.1. (ECF
 No. 8 1-2, Defendants’ Rule 56.1 Statement of Material Facts (“Defs.’ SMF”): ECF No. 83. Plaintiffs Rule 56.1
 Statement of Material facts (Pl.’s SMf”): ECF No. 87-2, Defendants Responsive and Supplemental Statement of
 Material facts: ECF Nos. 88-1—88-2. Plaintiffs Responsive and Supplemental Statements of Material Facts; ECF
 No. 93-1. Defendants’ Response to Plaintiffs Supplemental Statement of Material Facts). To the extent that
 Defendants admit to any Material Facts as stated by Plaintiff, the Court will cite only to “P1’s SMF” and the relevant
 paragraph.

                                                          7
covered earnings in Defendant Program is based on the definition of earnings in the Linde Pension

Plan, which defines same as:

                the amount received by a Participant from an Employer as base
                salary or wages, plus bonuses, or other regular remuneration. for             .   .




                services as an Eligible Employee but does not include any other
                remuneration paid to an Employee which his Employer, on a
                uniform and nondiscriminatory basis applicable to all Employees in
                similar circumstances, shall determine to be overtime pay, shift
                differential, premium pay   .   or any other form of additional or
                                                .   .




                special compensation.
(ECF No. 82-16 at 4).

         Defendant Program originally provided excess benefit payments to its participants at the

time they received their pension payments, i.e., when they left the company, but Defendant

Prograi-n was amended in or around 2005 so that participants received their excess benefit

payments the year after said amounts were earned, i.e., while the participants were still employed.

(Pl.’s SMF   ¶ 20—21).   However, those employees who were participating in Defendant Program

prior to the 2005 amendment were permitted to receive their excess benefit payments at the same

time as their pension payments (“the Grandfathered Participants”). (Pl.’s SMF                         ¶ 21;   Defs.’ SMF

¶   17 n.4). Plaintiff started participating in Defendant Program on January 1, 2008, and received

his excess benefit payment the year after said payment was earned. (Pl.’s SMF                         ¶J 25, 27).
B. The Settlement Agreement

         Though it is contested by Defendants. Plaintiff claims that, in June 2014, an employee of

Defendant Linde directed him to engage in conduct that would allegedly violate United States

antitrust laws. (Pl.’s SMF   ¶ 4—5;   ECF No. 87-2          ¶ 4).   Plaintiff refused to do so and reported the

incident to Defendant Linde’s internal audit function.                 (Pl.’s SMF   ¶   5).       Shortly thereafter,




                                                        5
    Defendant Linde allegedly informed Plaintiff that his position would be terminated.2 (Pl.’s SMF

¶ 5).     Plaintiff retained a lawyer and notified Defendant Linde that he intended to file a lawsuit for

    violation of New Jersey’s Conscientious Employee Protection Act. (Pl.’s SMF                    ¶ 7—8).    Before a

    lawsuit was filed, however, Plaintiff and Defendant Linde entered into mediation and, on June 23,

    2015, executed a settlement agreement (“the Settlement Agreement”). (Pl.’s SMF                    ¶J 9—11).
            The Settlement Agreement specifically stated that its purpose was “solely to buy peace and

to resolve disputed claims and for no other purpose.” (ECF 82-12 at 1). Under the Settlement

Agreement, Defendant Linde would, among other things, provide Plaintiff with a one-time

payment of 1,0 15,000 (“the Settlement Payment”) and issue “an IRS fonri W-2 concerning” the

Settlement Payment.            (Id. at 4).    In exchange, Plaintiff promised that his employment with

Defendant Linde would end on August 31, 2015 and that he would not sue Defendant Linde in

relation to the abovernentioned dispute. (Id. at 1—3). Specifically, Plaintiff agreed to:

                    release and discharge [Defendant] Linde, and each of its parents,
                    related or affiliated companies, subsidiary companies, members,
                    directors, officers, shareholders, divisions, branches, agents,
                    employees, assigns, successors, attorneys, insurers, and any person
                    or entity now or previously acting, directly or indirectly, in the
                    interest of or on behalf of said entities in any capacity whatsoever
                    (“Released Parties”) from any and all causes of action, claims,
                    demands, costs, and expenses, or damages, whether or not known,
                    claimed, asserted, anticipated, or suspected by [Plaintiff], which he
                    now has, or which have been or cocild have been asserted or could
                    be asserted by [Plaintiff] or on [Plaintiffs] behalf arising out of any
                    acts, actions, conduct, occurrences, transactions, or omissions,
                    including without limitation the Dispute, [Plaintiffs] employment,
                    and/oi the end of his employment with the Released Parties, by the
                    Effective Date of this Agreement.

(Id. at2).


2
     Defendants object to this description. Instead. Defendants claim that Plaintiffs position was being consolidated
     with another position, and that it was Plaintiff who suggested “a parting of the ways.” (ECF No. 87-2 j 5). As will
     be made clear herein, the reasoning behind the end of Plaintiffs employment is not material to the determination of
     these motions.

                                                            4
       Plaintiff also agreed under the Settlement Agreement to release numerous claims against

Defendant Linde “based upon any conduct, act. or omission, up to and including the Effective Date

of this Agreement.” (k!). The “Effective Date” of the Settlement Agreement was defined by said

agreement’s plain terms as seven days from the date it is executed by the parties. (Id. at 8).

Considering the Settlement Agreement was signed by Plaintiff and Defendant Linde on or around

June 24, 2015, (id. at 9), the “Effective Date” of the Settlement Agreement was approximately

July 1, 2015.

       On August 31, 2015, pursuant to the Settlement Agreement, Plaintiffs employment with

Defendant Linde ended. (Pl.’s SMF         ¶   48). On November 6, 2015, Defendant Linde provided

Plaintiff with: (1) the Settlement Payment, which was directly deposited to Plaintiffs personal

bank account; and (2) an earnings statement identifying the Settlement Payment as “Earnings” and

including the Settlement Payment in Plaintiffs “Gross Earnings.”                (Pl.’s SMF   ¶J   12—14).

Defendant Linde’s internal remuneration statement also included the Settlement Payment in its

accounting of Plaintiffs 2015 “Gross Earnings.” (Pl.’s SMF         ¶J   15). Additionally, the 2015 W-2

and Earnings Summary issued by Defendant Linde listed the Settlement Payment as “wages.”

(Pl.’s SMF   ¶ 16; see ct/so   ECF No. 82-15).

C. Conduct Underlying this Action

       Though the parties contest whether or not it was properly performed, the Settlement

Payment was excluded from the HRIS report of Plaintiffs annual earnings, which was used by

Defendant Program to calculate Plaintiffs 2015 excess benefit payment. (Pl.’s SMF            ¶ 44—46;
ECF No. 87-2      ¶J   44—45).    Because the Settlement Payment was not included in Defendant

Program’s calculation, Defendant Program provided Plaintiff with an excess benefit payment in

the amount ofSl 8,960.69. (P1.’s SMF      JJ 5 1—54).   Plaintiff claims that he would have received an



                                                    5
excess benefit payment of $13 1,145.42 from Defendant Program had the Settlement Payment been

included in the benefits calculation. (Pl.’s SMF         ¶J 5 5—56).
        In february 2016, upon discovering this supposed discrepancy, Plaintiff contacted

Defendants and requested that they “pay him the full amount of benefits due in accordance with

the tenns of the Program.” (Pl.’s SMF          ¶ 57).    Though it is contested whether or not Defendants

reviewed the Settlement Agreement, it is uncontested that Defendants found that the Settlement

Payment was not “earnings” under Defendant Program and denied Plaintiffs request. (Pl.’s SMF

¶ 58—59;   ECF No. 87-2      ¶J 58—59).    Defendants told Plaintiff that he can appeal their finding “in

accordance with Article 12 of the Linde Pension Plan.” (Pl.’s SMF                   ¶   62). However, Plaintiff

points out that Article 12 of the Linde Pension Plan does not provide any kind of appeals process

such as the one stated by Defendants. (Pl.’s SMF             ¶ 63).
D. Procedural History

        Accordingly, on July 13, 2016, Plaintiff initiated this action to recover the remaining

amount of excess benefit payments had the Settlement Payment been included as earnings in

Defendant Program’s calculations, which Plaintiff claims would be equal to $112,184.73, in

addition to attorney fees and other costs under ERISA. (Pl.’s SMf ¶ 64; see also ECF No. 1; ECf

No. 12 (“FAC”)). Specifically, Plaintiffs Amended Complaint asserts the following causes of

action against Defendants: (1) failure to make benefit payments in violation of ERISA (“Count

One”); (2) breach of contract (“Count Two”); and (3) breach of the covenant of good faith and fair

dealing (“Count Three”).3 (FAC         ¶ 34—55).        Defendants now move for summary judgment and

Plaintiff cross-moves for same.




 At the motion to dismiss stage, the Court found that the determination of whether or not ERISA applied to this case
 should be left for the summary judgment stage, (ECF No. 27 at 10), an issue which the Court necessarily resolves
 in its analysis herein.

                                                         6
                                  II.     LEGAL STANDARD

       Summary judgment is appropriate when, drawing alt reasonable inferences in the non

movant’s favor, there exists “no genuine dispute as to any material fact” and the movant is entitled

to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Anderson v. Ltherti Lobby, Inc., 477

U.S. 242, 255 (1986). “[T]he moving party must show that the non-moving party has failed to

establish one or more essential elements of its case on which the non-moving party has the burden

of proof at trial.” McC’abe v. Ernst & Yottng, LLP, 494 F.3d 418,424 (3d Cir. 2007) (citing Cclotex

Corp. v. Catrett, 477 U.S. 317, 322—23 (1986)).

       The Court must consider all facts and their reasonable inferences in the light most favorable

to the non-moving party. See Pa. Coat Ass ‘ii v. Babbitt, 63 F.3d 231, 236 (3d Cir. 1995). If a

reasonable juror could return a verdict for the non-moving party regarding material disputed

factual issues, summary judgment is not appropriate. See Anderson. 477 U.S. at 249 (“[A]t

the summary judgment stage the judge’s function is not himself to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.”).

                                        III.    ANALYSIS

       The determination of the parties’ motions turns on the answers to three questions: (1) did

Plaintiff disclaim his causes of action in this case by entering into the Settlement Agreement?; (2)

does Defendant Program qualify as an ERISA benefit program so that this case is governed by

ERISA?; and (3) regardless of whether Defendant Program qualifies as an ERISA benefit program

or a unilateral contract, does the Settlement Payment qualify as “earnings” under Defendant

Program? The Court addresses each of these questions in turn and concludes that, though this case

is not barred by the Settlement Agreement nor is it governed by ERISA, there is a material dispute




                                                  7
of fact as to whether or not the Settlement Payment qualifies as “earnings” under Defendant

Program.

A. The Settlement Agreement’s Disclaimer

        Defendants first argue that Plaintiff waived his current causes of action by entering into the

Settlement Agreement. (ECF No. 81-1 at 4—6). Pursuant to the Settlement Agreement, Plaintiff

agreed in part to “release and discharge” Defendant Linde from any claims, whether known or

suspected, “which [Plaintiff] now has, or which have been or could have been asserted or could be

asserted by [Plaintiff]   .   ..   arising out of.   .   .   the Dispute, [Plaintiffs] employment, and/or the end

of his employment with [Defendant Linde], by the Effective Date of this Agreement.” (ECF 82-

12 at 2). Plaintiff further disclaimed several specific causes of action, including any cause of action

under ERISA, that occurred “prior to the Effective Date of this Agreement.” (Id.). The clear

meaning of this language is that Plaintiff disclaimed any causes of action that existed as of the time

of the Effective Date of the Agreement, which was on or about July 1, 2015 as stated above.

        Upon analyzing this clear and unambiguous language, the Court finds that Plaintiff did not

waive his current claims. As Plaintiff correctly points out, a cause of action for a denial of benefits

under ERISA accrues at the time said benefits are denied. See Romero                   i   At/state Corp., 404 F.3d

212, 221 (3d Cir. 2005). Similarly, if this case is instead governed by contract law, then said claim

accrued at the time of the supposed breach. See Windsor (‘ard Shops, Inc. v. Hal/mark C’ards,

Inc., 957 F. Supp. 562, 566 (D.N.J. 1997); see also Nix v. Option One Mortg. Corp., No. 05-3685,

2006 WL 166451, at *10 (D.N.J. Jan. 19, 2006) (“a breach of contract claim generally accrues at

the time of the alleged breach”). Here, the conduct underlying Plaintiffs causes of action occurred

on or around February 2016, when Plaintiff received his benefit payment and Defendants denied

Plaintiffs request for the additional benefit payment. Considering Plaintiffs causes of action for



                                                                8
unpaid benefits did not accrue until after July 1, 2015, i.e., the approximate Effective Date of the

Settlement Agreement, and considering a plain reading of the Settlement Agreement shows that

Plaintiff only disclaimed those causes of action that, whether known or unknown, had occurred by

the Effective Date of the Settlement Agreement, the Court concludes that Plaintiff did not disclaim

his current causes of action under the Settlement Agreement.

B. The Application of ERISA

       In order for Defendant Program to qualify as a pension benefit plan governed by ERISA it

must, “by its express terms or as a result of surrounding circumstances,” either: (1) “provide[]

retirement income to employees”; or (2) “result[] in a deferral of income by employees for periods

extending to the termination of covered employment or beyond.” 29 U.S.C.        § 1002(2)(A). “The
words ‘provides retirement income’ patently refer only to plans designed for the purpose of paying

retirement income whether as a result of their express tenTis or surrounding circumstances.”

Murphy v. Inexco Oil Co., 611 F.2d 570, 575 (5th Cir. 1980); see also Oatway v. Ani. Int’l Grp.,

Inc., 325 F.3d 184, 189 (3d Cir. 2003) (affirming a district court decision that determined the

application of ERISA under the Murphy analysis).

       Here, Defendant Program does not qualify as a pension benefit plan under the first prong

articulated above, because Defendant Program’s express purpose is not to provide retirement

benefits but rather to avoid certain tax liabilities by deferring income until the following year for

currently working highly compensated employees. (Excess Benefit Plan at 2). Plaintiff seems to

concede this point as he does not raise any arguments regarding the first prong. (See generally

ECF Nos. 82-3, 88, 92).

       Instead, Plaintiff argues that Defendant Program qualified under the second prong because:

(1) a participant’s income and benefits under the plan was deferred until the following year, which



                                                 9
could extend until after retirement; and (2) certain participants had the option to defer their excess

benefit payments until their retirement or the end of their employment. (ECF No. $8 at 9—12). To

support these arguments, Plaintiff relies on a Fifth Circuit case where employees participated in a

deferred compensation plan which had similar language to Defendant Program and allowed

participants to elect whether their benefit payments would be distributed during their employment

or after their separation from the company. See To/bert v. RBC Capital Mkts. Corp., 758 F.3d 619,

622 (5th Cir. 2014). In To/bert, the fifth Circuit concluded that the benefit plan was governed by

ERISA because, pursuant to the plan’s plain terms, it deferred income to a later date and provided

for certain amounts that would only fully vest upon the participant’s separation from the employer.

Id. at 758 F.3d at 625—26

       While the Court agrees that Defendant Program deferred its participant’s income, the Court

cannot conclude that said deferral extended until the end of covered employment or beyond.

Contrary to the position taken by Plaintiff, “the mere fact that some payments under a plan may

be made after an employee has retired or has left the company does not result in ERISA coverage

by statutory definition” under the second prong. Oatwav, 325 F.3d at I $8 (citing Murphy, 611

F.2d at 576).

       Furthermore, Defendant Program is not comparable to the plan considered in To/bert, 75$

F.3d at 626, as Defendant Program did not: (I) permit its participants to choose at the outset to

defer income until retirement; and (2) provide any amount of benefits that would only fully vest

after the end of a participant’s employment. (See general/v Excess Benefit Plan). Though it is

true that the Grandfathered Participants had the option to defer their benefit payments until

retirement similar to the previous version of Defendant Program, that option was not available to

Plaintiff, who was not one of the Grandfathered Participants and who did not participate in



                                                 10
Defendant Program until 2008, i.e., after Defendant Program was amended. (Pl.’s SMF       ¶J 21, 25,
27). Indeed, as required by Defendant Program’s plain terms, Plaintiff received his fully vested

excess benefit payments on an annual basis while he was still employed. (Pl.’s SMF        ¶ 27).   To

conclude that this type of plan deferred its participant’s income until the end of employment or

beyond would require this Court to impermnissibly read ERISA’s terms “as an elastic girdle that

can be stretched to cover any content that can conceivably fit within its reach.” To/bert, 758 F.3d

at 623—24 (quoting Murphy, 611 F.2d at 575). Therefore, the Court finds that Defendant Program

does not qualify as an ERISA governed pension benefit plan under either of the prongs articulated

above. Accordingly, this case is not governed by ERISA and judgment must be entered in favor

of Defendants in regard to Count One.

C. The Definition of “Earnings”

        The Court’s analysis does not conclude simply because ERISA does not govern this case.

Rather, as Plaintiff correctly points out, a benefit plan such as Defendant Program may amount to

a unilateral contract. Kemmerer v. IGAms. Inc., 70 F.3d 281, 287 (3d Cir. 1995) (“A pension

plan is a unilateral contract which creates a vested right in those employees who accept the offer

it contains by continuing in employment for the requisite number of years.”) (citations omitted).

“Under unilateral contract principles, once the employee performs, the offer becomes irrevocable,

the contract is completed, and the employer is required to comply with its side of the bargain.” Id.

Neither party’s interpretation of a unilateral contract is given deference over the other party’s

interpretation.   Goldstein v. Johnson & Johnson, 251 f.3d 433, 443 (3d Cir. 2001).            Here,

Defendants argue that, assuming Defendant Program could amount to a unilateral contract,

judgment must nevertheless be entered in their favor because there was no breach of the unilateral

contract. (ECF No. 81-1 at 17—18). Specifically, Defendants claim that there was no breach of



                                                 11
Defendant Program because the Settlement Payment was not “earnings” that needed to be included

in Defendant Program’s calculations. (kL).

       The Court finds that a material dispute of fact exists as to whether or not the Settlement

Payment was intended by the parties to the Settlement Agreement to be “earnings” as contemplated

by Defendant Program. On the one hand, Defendants argue that the Settlement Payment was not

“earnings” under Defendant Program because it was not given to Plaintiff for work performed, but

rather it was given, as stated in the Settlement Agreement, “to buy peace” and prevent litigation.

(Id. at 10—17). To support this argument, Defendants point out that the definition of “covered

earnings” in Defendant Program was provided in the Linde Pension Plan and defined as “base

salary or wages, plus bonuses, or other regular remuneration          .   .   .   for services as an Eligible

Employee.” (ECF No. 82-16 at 4). This definition did not encompass “any other remuneration

paid to an Employee which his Employer, on a uniform and nondiscriminatory basis applicable to

all Employees in similar circumstances, shall determine to be overtime pay, shift differential,

premium pay.   .   .   or any other form of additional or special compensation.” (Id.).

       On the other hand, Plaintiff argues that the parties to the Settlement Agreement intended

for the Settlement Payment to be designated as “wages,” which is included in the Linde Pension

Plan and Defendant Program’s definition of “earnings.” (ECE No. 88 at 21—23). To stipport his

argument, Plaintiff points to the surrounding circumstances of the Settlement Agreement and the

Settlement Payment. For example, Plaintiff points to the undisputed fact that Defendant Linde

issued an earnings statement along with the Settlement Payment, which listed the Settlement

Payment as “earnings.” (Pl.’s SMF J 12—14; ECF No. 82-13). Plaintiff also notes that Defendant

Linde completed a remuneration statement that included the Settlement Payment in Plaintiffs

gross earnings for 2015. (Pl.’s SMF        ¶   15; ECF No. 82-14). Finally, pursuant to the Settlement



                                                      12
Agreement’s express terms. Defendant Linde included the Settlement Payment in a W-2 form,

which designated the Settlement Payment as “wages.” (ECF No. 82-15).

       Contrary to Defendants’ argument, a settlement payment can be construed as earnings

depending on the terms of the settlement agreement and the context of the underlying dispute. See

Eckerstee v. WGAL TV, Inc., $31 f.2d 1204, 1209—10 (3d Cir. 1987) (determining that a settlement

payment was “earnings” based on the plain terms and context of the settlement agreement).

Because both Plaintiff and Defendants have set forth plausible interpretations as to whether or not

the Settlement Payment was included as “earnings” under Defendant Program, which are each

supported by facts and evidence in the record, and because a determination of whether or not the

Settlement Payment qualified as earnings under Defendant Program is material to Plaintiffs

breach of contract claim, it would be inappropriate for the Court to find in favor of either side at

this stage. Rather, in light of the record described above, the facts surrounding the Settlement

Agreement’s terms and the supposed intention of the parties to the Settlement Agreement to

designate the Settlement Payment as “wages” for purposes of Defendant Program’s excess benefit

payments calculation, or lack thereof. should be lefi for a determination by the finder of facts.

       Furthen-nore, because the Court finds a material dispute of fact related to Plaintiffs claim

for breach of contract, it would be premature to find for either party with regard to Plaintiffs claim

for breach of the covenant of good faith and fair dealing at this time. See Coleman v. Deutsche

BankNat’l ft. Co., No. 15-1080. 2015 WL 2226022, at *5 (D.N.J. May 12, 2015) (stating that a

claim for breach of the covenant of good faith and fair dealing requires that “a contract exist

between plaintiff and defendant.”) (citation omitted). Accordingly, both Defendants’ Motion and

Plaintiffs Cross-Motion are denied to the extent that they seek judgment on Counts Two and Three

of Plaintiffs Complaint.
                                   IV.       CONCLUSION

       for the reasons expressed above, Defendants’ Motion seeking judgment on Count One is

hereby granted, but Defendants’ Motion seeking judgment on Counts Two and Three and

Plaintiffs Cross-Motion are hereby denied.



Dated: Aprit 2OI9.



                                                             United States District Court




                                               14
